                                                            6/4/2019                                                                                      image2.jpeg
Case 1:19-cv-00084-JRH-BKE Document 12-1 Filed 08/13/19 Page 1 of 1




                                                                                                                                                                              EXHIBIT 1
                                                            https://mail.google.com/mail/u/0/#inbox/FMfcgxwCgzDKqPlkvnSNsnsqnxhfKWQZ?projector=1&messagePartId=0.1      1/2
